United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 33-11096 CRI HOTEL INCOME PARTNERS, L.P. (Exact Name of Issuer as Specified in its Charter) Delaware 52-1500621 (State of Incorporation) (I.R.S. Employer Identification No.) 11200 Rockville Pike Rockville, MD (Address of Principal Executive Offices) (ZIP Code) (301) 468-9200 (Issuer’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filer (Do not check if a smaller reporting company) oSmaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x CRI HOTEL INCOME PARTNERS, L.P. INDEX TO FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2011 Page Part I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2011 and December 31, 2010 1 Consolidated Statements of Operations - for the three and six months ended June 30, 2011 and 2010 2 Consolidated Statement of Changes in Partners’ (Deficit) Capital - for the six months ended June 30, 2011 3 Consolidated Statements of Cash Flows - for the six months ended June 30, 2011 and 2010 4 Notes to Consolidated Financial Statements - June 30, 2011 and 2010 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 20 Part II OTHER INFORMATION Item 5. Other Information 20 Item 6. Exhibits 21 Signature 22 Part I.FINANCIAL INFORMATION Item 1.Financial Statements CRI HOTEL INCOME PARTNERS, L.P. CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS June 30, December 31, (Unaudited) (Restated) Assets held for sale $ $ Property and equipment - at cost: Land Buildings and site improvements Furniture, fixtures and equipment Leasehold improvements Less: accumulated depreciation and amortization ) ) Hotel operating cash Working capital reserve Receivables and other assets, net of allowance for doubtful accounts of $26,570 and $32,133,respectively Acquisition fees, principally paid to related parties, net of accumulated amortization of $664,073 and $652,285, respectively Property purchase costs, net of accumulated amortization of $139,467 and $137,155, respectively Loan refinancing costs, net of accumulated amortization of $159,900 and $139,612, respectively Total assets $ $ LIABILITIES AND PARTNERS' (DEFICIT) CAPITAL Accounts payable and accrued expenses $ $ Hotel trade payables Mortgages payable Liabilities related to assets held for sale Total liabilities Partners' (deficit) capital: General Partner ) ) Beneficial Assignee Certificates (BACs) Series A; 868,662 BACs issued and outstanding Total partners' (deficit) capital ) Total liabilities and partners' capital $ $ The accompanying notes are an integral part of these financial statements. - 1 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CRI HOTEL INCOME PARTNERS, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended June 30, June 30, (Restated) (Restated) Revenue: Rooms $ Rental and other Telephone Food and beverage Departmental expenses: Rooms ) Rental and other ) Telephone ) Food and beverage ) Gross operating income Unallocated operating income (expenses): Interest and other income General and administrative ) Depreciation and amortization ) Marketing ) Energy ) Building lease ) Property operations and maintenance ) Property taxes ) Management fees ) Professional fees ) Base asset management fee ) Operating income (loss) from continuing operations ) Interest expense ) Loss from operations of asset held for sale ) Net loss $ ) $ ) $ ) $ ) Net loss allocated to General Partner (2%) $ ) $ ) $ ) $ ) Net loss allocated to BAC Holders (98%) $ ) $ ) $ ) $ ) Net loss per BAC, based on 868,662 BACs outstanding $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. - 2 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CRI HOTEL INCOME PARTNERS, L.P. CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ (DEFICIT) CAPITAL (Unaudited) Beneficial Assignee General Certificate Partner Holders Total Partners' (deficit) capital, January 1, 2011 $ ) $ $ Net loss ) ) ) Partners' (deficit) capital, June 30, 2011 $ ) $ $ ) The accompanying notes are an integral part of these financial statements. - 3 - Part I.FINANCIAL INFORMATION Item 1.Financial Statements CRI HOTEL INCOME PARTNERS, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, (Restated) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Loss from operations of assets held for sale Changes in assets and liabilities: Increase in receivables and other assets, net ) ) Increase in accounts payable and accrued expenses Decrease in hotel trade payables ) ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Change in working capital reserve Change in property and equipment held for sale ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Payment of principal on mortgage payable ) ) Loan refinancing cost ) Net cash used in financing activities ) ) Net increase in hotel operating cash and cash and cash equivalents Hotel operating cash and cash and cash equivalents, beginning of period Hotel operating cash and cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for interest $ $ The accompanying notes are an integral part of these financial statements. - 4 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 1.BASIS OF PRESENTATION In the opinion of CRICO Hotel Associates I, L.P. (the “General Partner”), the accompanying unaudited financial statements reflect all adjustments, consisting of normal recurring accruals, necessary for a fair presentation of the financial position of CRI Hotel Income Partners, L. P. (the “Partnership”) as of June 30, 2011, and the results of its operations and its cash flows for the three and six month periods ended June 30, 2011 and 2010.The results of operations for the interim period ended June 30, 2011, are not necessarily indicative of the results to be expected for the full year. The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (US GAAP) and with the instructions to Form 10-Q.Certain information and accounting policies and footnote disclosures normally included in financial statements prepared in conformity with US GAAP have been condensed or omitted pursuant to such instructions.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership's annual report on Form 10-K at December 31, 2010. The Partnership and the chief operating decision maker consider the hotels’ operations as a single homogeneous business activity as it relates to achieving their objectives of cash flow growth and capital appreciation.The chief operating decision maker reviews cash flow and operating results in the aggregate in order to determine the appropriate level of cash available, if any, for distribution to the investors in the Partnership.Accordingly, the Partnership considers itself to operate in a single reportable segment. 2.LONG-LIVED ASSETS AND ASSETS HELD FOR SALE The Partnership reviews long-lived assets for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be fully recoverable.Recoverability is measured by a comparison of the carrying amount of an asset to the estimated future undiscounted net cash flows expected to be generated by the asset.If an asset were determined to be impaired, its basis would be adjusted to fair value through the recognition of an impairment loss. Assets to be disposed of are separately presented on the balance sheet and reported at the lower of the carrying amount or fair value less costs to sell, and are no longer depreciated.Real estate assets are only classified as held for sale when all of the specific criteria under accounting principles generally accepted in the United States are met.Criteria include the commitment to sell the asset and the active marketing of the asset at a price that is reasonable in relation to its current fair value.The assets and liabilities of a disposed group classified as held-for-sale are presented separately in the appropriate asset and liability sections of the balance sheet.Operations from are reported in discontinued operation.As of June 30, 2011 and December 31, 2010 Clearwater is classified as held for sale. - 5 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 3.WORKING CAPITAL RESERVE The working capital reserve of $1,741,182 and $1,844,867 as of June 30, 2011 and December 31, 2010, respectively, represents all cash and cash equivalents maintained as working capital for the Partnership.In accordance with the terms of the Partnership Agreement, the working capital reserve may be increased or reduced by the General Partner as it deems appropriate. The General Partner at its own discretion may use the working capital reserve for operations or to reduce the amount of existing debt. 4.MORTGAGES PAYABLE On May 6, 2008, the Partnership closed three loans with General Electric Credit Corporation (GE) in the aggregate amount of $5,000,000 to refinance the Plymouth and Roseville hotels in Minnesota and the Clearwater hotel in Florida.Proceeds from the GE loans were used to partially payoff the loan obligation to Citicorp. The GE loans are cross-collateralized by the three hotels.The GE loans bear interest at the rate of 6.79% per annum and mature on January 1, 2016 with scheduled balloon payments due as set forth below: Plymouth Roseville Clearwater On May 6, 2008, the Partnership closed a loan with Remediation Capital Funding, LLC (Remediation Capital ) in the amount of $2,900,000, of which $500,000 was held by the Lender pending resolution of the environmental matter further discussed below.The loan was secured by the University hotel in Minnesota.Proceeds from the loan were used to partially payoff a loan obligation to Citicorp. The proceeds from this loan together with the GE loans resulted in a full payoff of the Citicorp obligation. On November 9, 2010, CRI Hotel Income of Minnesota, LLC (CRI Hotel of Minnesota), was formed for the purpose of creating a single purpose entity to own the University hotel for refinancing purposes with Franklin National Bank ofMinneapolis (Franklin Bank). CRI Hotel of Minnesota is a wholly-owned subsidiary of CRI Hotel Income Partners, L.P and accordingly will at times hereinafter be referred to with the Partnership as the Partnership. On December 17, 2010, CRI Hotel of Minnesota entered into a loan with Franklin Bank for thepurpose ofrefinancing the loan with Remediation Capital,which was maturing on December 31, 2010. Franklin Bank issued a loan secured by the University hotel to CRI Hotel of Minnesota in the principalamount of $3,500,000 for a term of three (3) years with an interest rate of seven percent (7%)peryear. An environmental escrow reserve in the amount of $350,000 was established which will be released upon resolution of the environmental matter further discussed below.The loan with Remediation Capital was paid off on December 17, 2010 and the $500,000 environmental escrow held by Remediation Capital was credited against the payoff on December 17, 2010. On December 22, 2010, the Partnership filed an 8-K stating that the Partnership had entered into the loan agreement with Franklin Bank which constituted a material definitive agreement for SEC purposes. The Partnership made installments of principal and interest for all loans aggregating $384,425 and $467,179 for the six months ended June 30, 2011 and 2010.The Partnership’s aggregate balance on the loans was $8,080,081 and $8,159,956 as of June 30, 2011 and December 31, 2010, respectively. - 6 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 4.MORTGAGES PAYABLE - Continued The Phase I environmental study of the University hotel required by GE revealed excess levels of three chemicals deemed hazardous in the groundwater on the property.The contamination is not due to acts or omissions of the hotel. Simultaneously with its refinancing efforts, the Partnership engaged a consultant to enroll the University property in the Minnesota Pollution Control Agency's (“MCPA”) Voluntary Investigation and Cleanup ("VIC") Program and deal with the contamination at the site.The Partnership's goal is to obtain a No Action Letter with a Covenant Not to Sue. NOVA, the Partnership’s consultant, has prepared and submitted an additional Phase I study in accordance with the guidelines established by the MPCA-VIC Program along with the application and proposed scope of work for the required Phase II study.On July 16, 2008, the MPCA approved the work plan for the Phase II study with samples of soil and ground water scheduled to begin collection for analysis August 11, 2008.On January 28, 2009, NOVA completed the Phase II study.Based on the results of the solvent, petroleum, and RCRA metal impacts above action or guidance levels that were detected in the soil, soil vapor and groundwater samples collected at the site, with the exception of the petroleum impacts, the compounds detected at the site appear to be associated with regional up gradient off-site areas of contamination located to the northeast and possibly to the north of the site.It does not appear that the historical uses of the site are the source of the solvent, soil vapor and groundwater impacts detected at the site.NOVA has submitted these results and requests that the MPCA issue an Off-Site Determination letter and No Further Action letter for the site. After reviewing NOVA’s report the MPCA requested additional investigation to further evaluate the source of the chlorinated solvent contamination and the corresponding risk of the vapor intrusion into the site buildings.Nova submitted a supplemental investigation report dated March 14, 2011 to MCPA.MCPA has agreed with NOVA’s recommendations to install a soil vapor extraction system and sparging system to reduce the soil vapor and indoor air contaminant concentrations and produce a complete cleanup of the soil and groundwater at the site. NOVA is now preparing a Corrective Action Design package to submit to MCPA/VIC Program for review and approval.Upon approval, NOVA will install and monitor the remediation system. Considerable judgment is necessary to estimate the fair value of financial instruments.Due to current limitations on credit availability and market conditions, the estimates of fair value presented herein are not necessarily indicative of the amounts that could be realized upon disposition of the financial instruments.We estimate the fair value of our mortgages payable using discounted cash flow analysis, unobservable inputs, and other internally developed estimates that incorporate market-based assumptions to range from $3,500,000 to $4,000,000 for the Plymouth hotel, Roseville hotel and Clearwater hotel; and approximately $2,400,000 for the University hotel loan based on unobservable inputs. 5.DISTRIBUTIONS TO BAC HOLDERS The Partnership did not make a distribution in the first and second quarters of 2011 or 2010. - 7 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 6.COMMITMENTS a.Hotel Management Agreements The Partnership entered into management contracts with Oak Hotels, Inc., for the management of the hotels. The management contracts expire December 31, 2016, with the exception of Scottsdale which is coterminous with the land lease on which the hotel is located. The agreements provide for a base management fee of 3.5% of gross revenues from operations with the exception of Scottsdale which provides for a base management fee of 4.5% of gross revenues from operations. b.Lease Agreements The Partnership owns a leasehold interest in the Scottsdale Days Inn.The Partnership has executed an extension of the lease through December 31, 2011.The lease payments are based a percentage rent equal to (i) 22% of gross room revenue up to $3,300,000 and 30% of gross room revenue in excess of $3,300,000, and (ii) 2.5% of restaurant sales, with a minimum base rent of $500,000. There is no assurance that the lease will be renewed.Gross operating income for the Scottsdale hotel was $313,564 and $360,940 for the three months ended June 30, 2011 and 2010, respectively, and $1,085,984 and $1,054,844 for the six months ended June 30, 2011 and 2010, respectively. c.License Agreements The five License Agreements pursuant to which the hotels are operated as Days Inns were assigned from the current licensee and former management agent (Bryanston Group, Inc. d/b/a Buckhead Hotel Management Company, Inc.) to the Partnership as Licensee. The business terms remained identical. d.Legal Proceedings There are no material pending legal proceedings to which the Partnership is a party. 7.GROUND LEASE AGREEMENTS The Partnership had leased a portion of the Minneapolis Days Inn property to Vicorp Restaurants, Inc. (Vicorp), which operated a Baker's Square restaurant on the property.As of March 2008, Vicorp failed to pay the monthly rent due.On April 3, 2008, Vicorp declared bankruptcy.It rejected the lease as an executory contract as of that date. The Partnership has filed a proof of claim for its permitted damages in Vicorp’s bankruptcy case.Gross rental income pursuant to the lease agreement with Vicorp, which is included in interest and other income in the accompanying statements of operations, was $0 for each of the three and six months ended June 30, 2011 and 2010, respectively. - 8 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 7.GROUND LEASE AGREEMENTS - Continued On June 22, 2009, the Partnership executed a ten year lease with Asian Mill, Inc., doing business as the Tea House Restaurant, to replace the Vicorp lease.The lease has two options to renew for five years each.The base rent for years one through five is $100,700.Rent commenced on April 19, 2010 upon the opening of the premises for business to the general public.Revenue for the Tea House Restaurant is being recognized using the straight-line method as of possession date.Gross rental income pursuant to the lease agreement with Tea House, which is included in interest and other income in the accompanying statements of operations, was $24,462 for each of the three months ended June 30, 2011 and 2010, and $48,924 for each of the six months ended June 30, 2011 and 2010. The Partnership leases an adjacent building on the Roseville Days Inn property to India Palace, Inc., which operates a restaurant on the property. The lease expired on September 30, 2010.The tenant has exercised its right to extend the lease for five years through September 30, 2015.The Partnership and the tenant negotiated a lease amendment which includes a possible lease extension through September 30, 2020 upon certain terms and conditions.Gross base rental income pursuant to the lease agreement with India Palace, Inc., which is included in interest and other income in the accompanying statements of operations, was $7,500 and $15,000 for each of the three and six month periods ended June 30, 2011 and 2010, respectively. 8.RELATED PARTY TRANSACTIONS In accordance with the terms of the Partnership Agreement, the Partnership is obligated to reimburse the Managing General Partner or its affiliates for certain direct expenses and payroll expenses in connection with managing the Partnership.Payroll expenses are reimbursed at a factor of 1.75 times base salary.For the three and six month periods ended June 30, 2011, the Partnership paid $(4,287) and $41,855, respectively, and $32,928 and $67,172 for the three and six month periods ended June 30, 2010, respectively, to the Managing General Partner or its affiliates as direct reimbursement of expenses incurred on behalf of the Partnership.In addition, certain employees of the Managing General Partner provided legal and tax accounting servicers to the Partnership.These are reimbursed comparable to third party service charges.For the three and six month periods ended June 30, 2011, the Partnership paid $38,258 and $81,741, respectively, and $17,364 and $34,502 for the three and six month periods ended June 30, 2010, respectively, to the Managing General Partner or its affiliates for these services. Such reimbursed expenses are included in the accompanying statements of operations as general and administrative expenses. In accordance with the terms of the Partnership Agreement, the Partnership is obligated to pay the General Partner or its affiliates an annual base asset management fee (Management Fee), equal to 0.50% of the weighted average balance of the adjusted partnership investment duringthe period, as defined in the Partnership Agreement.The Partnership paid a Management Fee of $23,438 for each of the three month periods ended June 30, 2011 and 2010, and $46,875 for each of the six month periods ended June 30, 2011 and 2010. - 9 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 9.ASSETS HELD FOR SALE AND RELATED OPERATING LOSS FROM OPERATIONS The following is a summary of the assets held for sale and liabilities related to assets held for sale as of June 30, 2011 and December 31, 2010 for Clearwater (unaudited): ASSETS HELD FOR SALE June 30, December 31, Land $ $ Building Furniture, fixtures and equipment Less: Accumulated depreciation ) ) Deferred costs, net Other assets $ $ LIABILITIES RELATED TO ASSETS HELD FOR SALE Accounts payable and accrued expenses $ $ Hotel trade payables $ $ - 10 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 9.ASSETS HELD FOR SALE AND RELATED OPERATING LOSS FROM OPERATIONS – Continued The following is a summary of operating loss from operations of Clearwater for the periods noted: For the three months ended For the six months ended June 30, June 30, Revenue: Rooms $ Rental and other Telephone Departmental expenses: Rooms ) Rental and other ) Telephone ) Gross operating income Unallocated operating income (expenses): General and administrative ) Depreciation and amortization ) ) ) Marketing ) Energy ) Building lease ) ) Property operations and maintenance ) Property taxes ) Management fees ) Operating loss from operations of asset held for sale $ ) $ ) $ ) $ ) The reclassification of the Clearwater Days Inn as an asset held for sale has resulted in a restatement of related operating loss from operations for the three months and six months ended June 30, 2010. - 11 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 10.DEPRECIATION AND AMORTIZATION Depreciation is based on the estimated useful lives of depreciable assets using the straight-line method. Salvage value has been incorporated relating to the Scottsdale hotel.The estimated lives used in determining depreciation follow. Type of Asset Estimated Life Building and site improvements 10-30 years Furniture, fixtures and equipment 7 years Leasehold improvements Shorter of estimared life (usually 7 years) remaining lease term Property purchase cost and acquisition fees are being amortized over a thirty-year period using the straight-line method, except for the Scottsdale hotel which is being amortized over the remaining lease term.Loan refinancing costs are being amortized over the life of the loans using the straight-line method, which approximates the effective interest method. 11.CASH CONCENTRATION RISK Financial instruments that potentially subject the Partnership to concentrations of risk consist primarily of cash. The Partnership maintains fifteen cash accounts.As of June 30, 2011, the uninsured portion of the cash balance was $1,247,558. Number of Bank Balance Insured Uninsured Bank Accounts 06/30/11 06/30/11 06/30/11 Bank of America, N.A. 6 $0 Wells Fargo 2 $0 Franklin Bank 5 Eagle Bank 3 12.CONTRACT OF SALE FOR CLEARWATER DAYS INN The Partnership entered into a Purchase and Sale Agreement dated as of May 17, 2011 and made effective as of May 26, 2011 with Catamaran Properties LLC, a Florida limited liability company, for the sale of the real and personal property of the Clearwater Days Inn for a sale price of Two Million Four Hundred Thousand Dollars ($2,400,000). The sale of the property was expected to occur on or about July 18, 2011. On June 2, 2011, the Partnership filed a Form 8-K with the SEC related to this purchase and sale agreement. On August 10, 2011, the Partnership filed a Form 8-K terminating the Purchase and Sale Agreement for Purchaser’s failure to close the transaction as provided therein. - 12 - CRI HOTEL INCOME PARTNERS, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS June 30, 2011 and 2010 (Unaudited) 12.CONTRACT OF SALE FOR CLEARWATER DAYS INN - Continued The Partnership entered into a Purchase and Sale Agreement dated September 29, 2011 with a group of five individuals, for the sale of the real and personal property of the Clearwater Days Inn for a sale price of Two Million Dollars ($2,000,000). The sale of the property is expected to occur on or about November 29, 2011.On October 19, 2011, the Partnership filed a Form 8-K with the SEC related to this purchase and sale agreement. - 13 - Part I.
